ourtf) Court ot ^peals:
                                   g>an Sntonio, tiexasf

                                         JUDGMENT

                                       No. 04-12-00517-CV


                                       Sergio ALANIS, Sr.,
                                             Appellant

                                                 V.



                       Jesus Maria ALVAREZ, and Alvarez & Associates,
                                             Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                    Trial Court No. DC-00-328
                       The Honorable Federico Hinojosa, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court's opinion of this date, the trial court's judgment is
REVERSED and the cause REMANDED to the trial court for further proceedings. Because
appellant is indigent, costs are assessed against the party that incurred them.

       SIGNED October 9,2013.




                                                  Sandee Bryan ^^ion, Justice